UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6279



DAMON LOUIS WHEELOUS,

                                             Petitioner - Appellant,

          versus


DAVID GARRAGHTY, Warden; ATTORNEY GENERAL OF
VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-97-444-2)


Submitted:   April 27, 1999             Decided:   September 13, 1999


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Louis Wheelous, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998) as untimely filed.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Wheelous v. Garraghty,

No. CA-97-444-2 (E.D. Va. Feb. 16, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2